Citation Nr: 9933074	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-42 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction 
with post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from March 1942 to October 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which confirmed and continued a 10 percent 
disability rating for the veteran's psychiatric disability, 
classified for rating purposes as anxiety reaction.  During 
the pendency of the appeal, the veteran was accorded an 
examination by VA in March 1998 and, in a supplemental 
statement of the case dated in September 1998, the evaluation 
for the veteran's psychiatric disability was increased from 
10 percent to 50 percent disabling, effective March 13, 1998.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The case has been forwarded to the Board for appellate 
review.  


FINDING OF FACT

Occupational and social impairment, with deficiency for most 
areas, such as work, school, daily relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships has not been demonstrated; 
also, severe social and industrial impairment due to the 
veteran's psychiatric disability has not been demonstrated.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for anxiety reaction with PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9400 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the evidence of record discloses that service 
connection for anxiety reaction has been in effect since June 
11, 1962.  A 10 percent rating was assigned by rating 
decision dated in September 1962.  

Of record are reports of VA outpatient visits for treatment 
of unrelated disabilities on periodic occasions in 1995 and 
1996.  No reference was made in the reports to the veteran's 
service-connected psychiatric disorder.

The veteran was accorded a psychiatric examination for rating 
purposes by VA in March 1998.  The claims file and medical 
records were reviewed in conjunction with the examination.  
The veteran indicated that for years he had had problems 
sleeping.  He complained of waking once or twice at night and 
getting up.  He stated that sometimes he could fall back to 
sleep, but he claimed many times he could not.  The veteran 
indicated that one day he would feel relaxed and the next day 
he would be worried, testy, and low.  He indicated he could 
slam a door or throw something and become very irritable.  He 
also reported trouble concentrating and difficulty making 
decisions.  Other complaints included forgetting things, 
feeling depressed, and having low energy.  He had headaches 
and complained of shaking and sweating, but denied having 
panic attacks.  He worried about what was going to happen to 
his wife, his daughter, and his grandson when he died.  He 
had decreased appetite, but denied any loss of weight.  He 
had felt depressed off and on for years.  He denied having 
crying spells, but felt guilty for mistakes he had made in 
the past.  There was a decrease in self-esteem.  He denied 
suicidal ideation.  He reported intrusive thoughts of events 
from World War II and claimed that he avoided war movies and 
movies in general.  He also reported easy startle reaction.  

He stated that after the war he went to school and became an 
industrial illustrator in aerospace and worked for about 25 
years for three different companies.  He indicated his 
anxiety slowed his work and he stated he was laid off twice, 
but he did not know whether this was related to his job 
performance.  He believed that probably it was at least on an 
indirect basis.  He retired at age 65 and worked part time 
until 1967 when "I had enough."  

The veteran had been married for 52 years.  He had a 51-year-
old daughter and a teenage grandson.  He stated his daughter 
had lived with him for the past six or seven years and he 
indicated there was a lot of tension at home.  He did not 
leave the house much and seldom attended church.  He avoided 
groups and organizations.  

The veteran stated that he wanted to travel to the Midwest 
where he grew up in order to visit relatives there.  He 
indicated he also wanted to travel to Europe.  He claimed his 
anxieties kept him mostly housebound and prevented him from 
doing things he wanted to do.  He indicated he would go out 
only to local stores and doctors' appointments.  

On examination he appeared neat and clean.  He spoke 
coherently and softly and showed good eye contact.  Mood was 
depressed with congruent affect.  He denied suicidal, 
homicidal, and paranoid ideation, as well as auditory 
hallucinations.  He was alert and properly oriented.  He was 
able to repeat the months in reverse order only halfway 
around the calendar.  He was able to remember three out of 
three objects after five minutes.  Abilities to calculate and 
abstract were intact.  Insight and judgment also appeared in 
tact.  

The examiner assigned diagnoses of chronic PTSD and a 
dysthymic disorder.  It was indicated the Global Assessment 
of Functioning (GAF) scale score was 54 and that the highest 
score during the past year was about 60.  

The examiner commented that the veteran continued to manifest 
anxiety and his symptoms were accounted for with a diagnosis 
of PTSD.  Some of the symptoms reportedly had been increasing 
in the recent past and the veteran was described as possibly 
being more depressed at the present time.  This had 
reportedly adversely affected his social adjustment and it 
rendered him relatively housebound.  The veteran was deemed 
competent for VA purposes.  

Analysis

The veteran filed the instant claim for entitlement to an 
increased disability rating in May 1996.  A revised rating 
schedule for mental disabilities became effective on November 
7, 1996.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
Court held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version more favorable to the appellant was to 
be applied.  

Under the provisions of the old rating schedule, a 50 percent 
evaluation was warranted for considerable social and 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there be severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation required that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  

The revised rating criteria contemplate that a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect ; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is to be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as:  Gross 
impairment of thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (1999).

A review of the pertinent evidence of record discloses that 
an evaluation in excess of 50 percent is not warranted 
because the veteran has not been shown to have severe social 
and industrial impairment as evidenced by his ability to 
provide for himself and to have interrelationships with 
others, albeit on an infrequent basis.  Moreover, he was not 
found to have more than moderate symptoms arising from his 
PTSD at the time of the VA examination accorded him in March 
1998.  At that time, he was given a GAF score of 54.  It was 
noted the highest score during the past year had been about 
60.  The Board notes that a score between 51 and 
60 contemplates "moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functions (e.g. 
few friends, conflicts with peers and co-workers).  American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (1994); 38 C.F.R. § 4.130 
(1999).  

Further, it has not been indicated that the veteran requires 
outpatient treatment for his psychiatric symptomatology.  At 
the time of the recent mental status examination, he was 
described as neat and clean, as speaking coherently, and as 
being properly alert and oriented.  While his mood was 
depressed, his insight and judgment appeared intact.  
Further, there is no opinion from the examiner at the time of 
the most recent examination that the veteran's psychiatric 
disorder produces severe impairment.  The Board concludes 
that the evidence is not indicative of more than considerable 
social and industrial impairment, which is contemplated by 
the current 50 percent evaluation under the old rating 
criteria.  

Similarly, an evaluation in excess of 50 percent is also not 
warranted under the new rating criteria.  Intermittently 
illogical, obscure, or irrelevant speech has also not been 
found to be present.  The veteran also has not been indicated 
to have near continuous panic.  Spatial disorientation has 
also not been shown.  Neglect in personal appearance and 
hygiene has not been found.  While he has reported 
irritability, there have been no reports of violence.  
Ultimately, the Board must conclude, as discussed above, that 
the veteran does not meet most of the criteria for a 
70 percent evaluation and that an evaluation in excess of 
50 percent is not warranted.  For these reasons, the Board 
determines that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
50 percent for the veteran's psychiatric disorder.  



ORDER

A disability rating in excess of 50 percent for anxiety 
reaction with PTSD is denied.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

